Citation Nr: 1043104	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  03-15 107A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for macular pucker and 
aphakia, status-post repair retinal detachment right eye, with 
inferotemporal retinal dialysis, status-post cryo and laser 
retinopexy of the left eye, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1983 to December 
1985.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the RO that, in 
pertinent part, denied service connection for residuals of a left 
eye injury; and denied a disability rating in excess of 
30 percent for macular pucker and aphakia status-post repair of 
retinal detachment of the right eye.  The Veteran timely 
appealed.

In May 2006, the Veteran and his wife testified during a hearing 
before the undersigned at the RO.  In August 2006, the Board 
remanded the matters for additional development.

In December 2007, the RO granted service connection for residuals 
of a left eye injury, and assigned an initial zero percent 
(noncompensable) evaluation, effective September 27, 2002.  
Accordingly, the issue currently before the Board is entitlement 
to a higher rating for service-connected disabilities of the 
right eye and left eye.  

In a December 2008 decision, the Board denied a rating in excess 
of 30 percent for disabilities of the right eye and left eye.

The Veteran appealed the December 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
June 2010 Joint Motion for Remand, the parties moved to vacate 
the Board decision and remand the case to the Board.  The Court 
granted the motion.  Thereafter, the case was returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.




REMAND

The Veteran contends that his service-connected disabilities of 
the right eye and left eye are more severe than currently rated, 
and warrant a higher disability rating.

Service connection has been established for disabilities of the 
right eye and left eye.  Currently, a 30 percent disability 
rating has been assigned under 38 C.F.R. § 4.84a, Diagnostic Code 
6070, pertaining to impaired central visual acuity.  The Veteran 
also is entitled to special monthly compensation on account of 
loss of use of one eye having only light perception.

In this case, there is a past medical history of retinal 
detachment of the right eye in 1985 and in 1989, and 
inferotemporal retinal dialysis of the left eye in 1993.  In 
1994, the Veteran last underwent a round of cryotherapy for the 
right eye.  Ocular hypertension has been noted for both eyes.

On VA examination in December 2002, the examiner noted that there 
was no meaningful visual function in the right eye.  Formal 
visual field testing also documented a loss of visual function in 
the left eye.  Visual acuity at near was 20/20 in the left eye, 
and at far was 20/30 correcting to 20/25.

On VA examination in November 2007, the examiner noted a history 
of multiple retinal detachments, status-post scleral buckle 
procedure for the right eye.  There was light perception without 
projection in the right eye.  Regarding the left eye, the 
Veteran's vision was 20/40, with periphery findings of infero 
temporal chorioretinal scar.  The examiner opined that the 
Veteran's inferotemporal tinal dialysis of the left eye, status-
post cryo and laser retinopexy, was more likely than not related 
to the original blunt head trauma that occurred in military 
service.
  
In April 2009, the Veteran's treating retinal 
specialist/ophthalmologist, Susan M. Fowell, M.D., indicated that 
the Veteran had a history of glaucoma in the left eye with 
elevated pressures, and had been treated with medicated eye 
drops.  Dr. Fowell also indicated that the Veteran had an 
exotropia on the right, where the eye turned outward and was 
cosmetically unacceptable.

In the Joint Motion for Remand, the parties essentially agreed 
that the Board had not considered whether higher ratings are 
warranted due to impaired visual fields in the left eye, and to a 
serious cosmetic defect of the aphakic right eye.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination, for evaluation of the service-
connected disabilities of the right eye and 
left eye.  All appropriate tests should be 
conducted.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner, and 
the examination report should note review 
of the file.  

All indicated studies should be conducted. 
The Veteran's field of vision in the left 
eye should be tested according to Goldmann 
Perimeter testing. A Goldmann Perimeter 
Chart for the left eye should be included 
with the examination report.

The chart will be made part of the 
examination report and not less than two 
recordings should be made.

The examiner should set forth in the 
examination report for the degree of 
remaining visual field in the left eye, in 
each of the following eight principal 
meridians: temporally, down temporally, 
down, down nasally, nasally, up nasally, 
up, and up temporally.

Uncorrected and corrected central visual 
acuity for distance and near vision of both 
of the Veteran's eyes should also be 
provided.  The examiner should determine 
whether glaucoma of the left eye is part 
and parcel of, or otherwise is related to, 
the service-connected macular pucker and 
aphakia, status-post repair retinal 
detachment right eye, with inferotemporal 
retinal dialysis, status-post cryo and 
laser retinopexy of the left eye, and if 
so, what are the manifestations.  

The examiner should render specific 
findings as to the extent to which the 
aphakic right eye is disfiguring (e.g., 
with visible or palpable tissue loss and 
either gross distortion or asymmetry of one 
feature or paired set of features, 
including eyes, eyelids, nose, forehead, 
and cheeks).

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal-taking 
into consideration all applicable rating 
criteria, to include combining an 
additional 10 percent during continuance of 
active pathology for disabilities rated 
under Diagnostic Codes 6000 to 6009 (see 
38 C.F.R. § 4.84a (2008)); and 
consideration of disfigurement under 
Diagnostic Code 7800.  If the benefits 
sought are not fully granted, the RO or AMC 
must furnish a supplemental statement of 
the case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by the 
RO or AMC; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


